RENDERED: JULY 16, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0141-ME

ALICE GRUNDY GEER                                                    APPELLANT


                 APPEAL FROM HARDIN CIRCUIT COURT
v.              HONORABLE PAMELA ADDINGTON, JUDGE
                      ACTION NO. 21-D-00009-001


AUSTIN SCOTT GEER                                                      APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, KRAMER, AND L. THOMPSON, JUDGES.

COMBS, JUDGE: Appellant, Alice Grundy Geer (Alice), appeals from a domestic

violence order (DVO) entered by the Hardin Family Court based upon a petition

for an order of protection filed by her husband, the Appellant, Austin Scott Geer

(Austin), on behalf of their two-year-old child. After our review, we affirm.
               On January 7, 2021, Austin filed a petition for order of protection in

Hardin Family Court against Alice on behalf of their minor child, who at that time

was a little more than two years of age, having been born in September 2018.

Austin alleged that Alice struggles with mental illness, that she has not been

responsible to be with the child without supervision, and that she had spent

“multiple months” in a mental hospital in 2020. On January 5, 2021, Alice showed

up at the child’s daycare facility and entered without permission “to grab” the

child. Austin also alleged that a few weeks prior to the filing of his petition, he had

to call Elizabethtown police to have Alice removed after she showed up at his

home. Although Austin had an agreement with Alice’s family that the child could

visit with her if supervised, the family permitted Alice to take the child to her

house without supervision. Austin stated that “[w]e are currently going through a

divorce and I have requested full custody with supervised visits and I am afraid she

will harm [the child] to get back at me.”

               On January 7, 2021, Alice was served and summoned to appear for

the hearing scheduled for January 11, 2021.1 The hearing was conducted remotely.

Alice was not in attendance; however, her counsel, Dawn McCauley, was present




1
  The parties attached copies of the hearing transcript to their briefs. The transcript is not
included in the certified record on appeal. Therefore, we cannot consider it. Smith v. Smith, 450
S.W.3d 729 (Ky. App. 2014). However, the record on appeal does include a DVD recording of
the January 11, 2021, hearing, which we have reviewed.

                                               -2-
and explained that Alice was at work but that she was supposed to call in. Austin,

pro se, was present.

             Alice’s counsel advised the court that the parties’ divorce case was

pending in Jefferson County and that there was a motion to transfer the case to

Hardin County. The court asked Austin if he still wanted to pursue the emergency

protective order or if he thought the situation could be resolved in the divorce case.

Austin responded that he wanted to move forward. He explained that his intention

was not to keep the baby from Alice, but that it was very important to have

supervised visitation at this time to assure that the baby is safe and receives proper

care.

             After Austin was sworn, the family court asked him what happened to

cause him to file the petition. Austin explained that since February 2020, the child

has resided with him the majority of the time. On three different occasions, Alice

had to stay in a facility to get help for her mental health. Austin explained that

Alice was diagnosed “with bipolar disorder” according to the paperwork he had

from the doctor. The condition was not new, but it really took “an effect” after the

baby was born. Austin related an incident when the child had a broken arm while

in Alice’s care when he was a little more than a year old. “She always kept him in

a bed and he would always fall out.”




                                          -3-
             Austin also testified about “just the fear of . . . the other day, what

happened at day care.” Due to COVID-19 rules, Austin had never set foot in the

day- care facility. According to Austin, Alice claimed that the COVID-19 signs

had been taken down. She went in to grab the child and “kind of threw a fit.” That

bothered the director and the daycare gave Austin a call. Austin also testified that

there were other things -- e.g., “taking a child [outside] when it’s twenty degrees

with no coat.”

             On cross-examination, Austin testified that the broken-arm incident

occurred in 2019. Austin explained that he had permitted Alice to have the child

after that incident without supervision when he “felt that she was capable and not

in any of her episodes . . . .” At that point, the family court interjected and asked

Austin -- after the broken arm -- what caused him to file the petition, why he no

longer felt that Ms. Geer could provide for the child safely? Austin responded that

in the last few weeks, he became concerned because of Alice’s behavior, behavior

that he has seen in the past. “She was not able to go to work for two weeks in the

past month, because she gets really depressed, she can’t function very well.”

Austin also explained that Alice’s dad had said that when the child visited his

home, he would supervise Alice with the child. But nonetheless, he allowed Alice

to take the child to her home.




                                          -4-
             The family court then stated that Austin “saw some of the signals that

[he] saw before and wanted to take action before the child was hurt again.” The

court apologized for having to recapitulate these facts, noting that “considering

everything and the age of the child,” it made a finding of domestic violence. The

court entered a DVO on the child’s behalf for a period of one year and ordered that

Alice have supervised visitation with the child at her expense at the parent

visitation center in Elizabethtown or with an adult approved by Austin. The family

court left that choice to Austin’s discretion, explaining that visitation had to be

supervised until the court could obtain more evidence from the divorce case.

             In its written Order/Form AOC-275.3 entered on behalf of the minor

child on January 14, 2021, the family court found in relevant part as follows:

              For the Petitioner against the Respondent in that it was
             established, by a preponderance of the evidence that an
             act(s) of  domestic violence and abuse . . . has occurred
             and may again occur . . . .

Furthermore, the court ordered that its “findings of fact and conclusions of law

announced on the record . . . are expressly and specifically incorporated herein by

reference as if written in full[,]” citing Boone v. Boone, 463 S.W.3d 767, 768 (Ky.

App. 2015), and Kindred Nursing Centers, Ltd. Partnership v. Sloan, 329 S.W.3d

347, 349 (Ky. App. 2010).

             Alice appeals. She first argues that she was denied due process as a

result of the limited time allowed for the hearing and the denial of any meaningful

                                          -5-
cross-examination.2 However, Alice’s counsel did not voice any objection at the

hearing, nor did she request a continuance. We agree with Appellee that the issue

is not preserved for our review. The lack of preservation notwithstanding, we find

no abuse of discretion in the court’s conduct of the hearing in the case before us.

Addison v. Addison, 463 S.W.3d 755, 762 (Ky. 2015) (trial court vested with

discretion in conduct of trial which appellate court will not interpose to control

absent abuse of discretion).

                We address Alice’s remaining arguments together. She argues: that

the court heard no evidence of any act of domestic violence that she committed,

that none was alleged in the petition, and that the court failed to make sufficient

written findings. We disagree.

                KRS3 403.720(1) defines “Domestic violence and abuse” as:

                physical injury, serious physical injury, stalking, sexual
                abuse, strangulation, assault, or the infliction of fear of
                imminent physical injury, serious physical injury,
                sexual abuse, strangulation, or assault between family
                members or members of an unmarried couple[.]

(Emphasis added.)




2
  We may not consider any reference to matters outside the record interjected into Appellant’s
brief regarding why she did not attend the hearing. Heltsley v. Frogge, 350 S.W.3d 807 (Ky.
App. 2011).
3
    Kentucky Revised Statutes.

                                              -6-
             The allegations of the petition and the testimony presented at the

hearing established that Alice suffers from mental illness, which has required

multiple bouts of in-patient treatment and impairs her ability to function and

properly care for the child. Austin filed the petition because he no longer felt that

Alice could provide for the child’s safety based upon her recent behavior -- which

he had witnessed in the past. Alice had entered the child’s daycare facility in

violation of its COVID-19 restrictions and “had a fit”; she sent her two-year-old

child out without a coat in frigid weather; and she was unable to function. Austin

testified that she was so depressed that she was unable to go to work for two weeks

out of the past month.

             In Collett v. Dailey, 371 S.W.3d 777 (Ky. App. 2011), the daughter

and guardian of an elderly woman, who recently had broken a hip, filed a petition

for a DVO alleging that her brother, James, had committed numerous acts of verbal

abuse, harassment, and interference with their mother’s caretakers. This Court

held as follows:

             Because of [the mother’s] fragile condition, these actions
             by James meet the statutory definition of domestic
             violence. Consequently, James put her (or, in this case,
             her guardian) in fear of imminent physical injury and
             serious physical injury as contained in the definition of
             domestic violence found in KRS 403.720(1). Therefore,
             in this case, with this petitioner, the evidence supports the
             issuance of a protective order.

Id. at 778-79.

                                         -7-
             In the case before us, the family court stated at the close of the hearing

that Austin “saw some of the signals that [he] saw before and wanted to take action

before the child was hurt again.” Clearly, the family court believed that Austin

was in fear of imminent physical injury to the child based upon his uncontroverted

testimony regarding Alice’s behavior. The court made a finding of domestic

violence based on “everything” and in consideration of the age of the child. In its

written order, the court expressly and specifically incorporated its findings of fact

and conclusions of law announced on the record, citing Boone, 463 S.W.3d at 768

(“[W]e may consider oral findings of fact and conclusions of law only if they have

been specifically incorporated into a written and properly entered order.”).

             We are satisfied by our review of the record that the family court’s

findings are sufficient under the facts of this case. We are also satisfied that Austin

established by a preponderance of the evidence that domestic violence occurred

because Alice’s actions put him in fear of imminent physical injury to their young

child. KRS 403.720(1).

             Accordingly, we AFFIRM.

             ALL CONCUR.




                                          -8-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

Dawn L. McCauley        Jeremy S. Aldridge
Lebanon, Kentucky       Elizabethtown, Kentucky




                       -9-